Citation Nr: 0903007	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  97-23 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether a timely appeal was submitted with respect to a 
decision of December 1999 which assigned an initial rating 
for a service-connected left knee disorder.  

2.  Entitlement to an initial rating higher than 20 percent 
for thoracic spine fracture residuals.

3.  Entitlement to a higher initial rating for cervical spine 
injury residuals, rated as noncompensable prior to January 
30, 2003, and rated as 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1993 to April 1996.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which, among other things, 
granted service connection for thoracic spine injury 
residuals, rated noncompensably disabling.  The RO also 
denied service connection for neck injury residuals.  After 
the veteran testified at an August 1997 RO hearing, the RO 
granted service connection for cervical spine injury 
residuals, rated noncompensable, and increased the rating of 
the thoracic spine injury residuals to 20 percent, effective 
April 16, 1996, the date of the claim.  

After the veteran testified at a July 1999 Central Office 
hearing, the Board in November 1999 and November 2003 
remanded the claims.  In October 2006, the Board granted a 
claim for an earlier effective date for a 30 percent rating 
for migraine headaches, and again remanded the remaining 
claims.  

In accordance with the remand instructions, the RO issued a 
statement of the case in January 2007 which pertained to the 
issue of entitlement to a higher initial rating for a left 
knee injury.  The RO also issued a supplemental statement of 
the case for the spine rating issues.  The case has now been 
returned to the Board for further appellate review.  




FINDINGS OF FACT

1.  A decision granted service connection for a left knee 
disorder in December 1999, and assigned an initial disability 
rating.  A notification letter explained the decision, and an 
enclosure sent with that letter advised the veteran of his 
appellate rights.  

2.  The veteran expressed disagreement with the determination 
in a document received on February 24, 2000. 

3.  On January 9, 2007, the RO issued a statement of the case 
which addressed the knee rating issue.  

4.  The veteran has not submitted a substantive appeal 
statement which pertains to the knee rating issue.

5.  The thoracic spine fracture residuals have not resulted 
in unfavorable ankylosis, intervertebral disc syndrome, or 
limitation of motion with forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

6.  During the period prior to January 30, 2003, the cervical 
spine injury residuals did not result in limitation of 
motion.

7.  During the period from January 30, 2003, the cervical 
spine injury residuals have not resulted in limitation of 
motion which is more than slight in degree, or limitation of 
forward flexion of the cervical spine to 30 degrees or less.


CONCLUSIONS OF LAW

1.  The veteran did not submit a timely appeal of the 
decision of December 1999 which assigned the initial rating 
for his left knee disorder.  38 C.F.R. §§ 20.202, 20.302 
(2008).  

2.  The criteria for a disability rating higher than 20 
percent for thoracic spine fracture residuals are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5288, 5291 (2003), 
effective prior to September 26, 2003; 68 Fed. Reg. 51,454, 
51,456-57; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243 (2008), effective 
September 26, 2003.

3.  The criteria for a compensable disability rating for the 
period prior to January 30, 2003, or a disability rating 
higher than 10 percent for the period from that date for 
cervical spine injury residuals are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5287, 5290 (2003), effective prior to 
September 26, 2003; 68 Fed. Reg. 51,454, 51,456-57; 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2008), effective September 26, 
2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify and Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in February 2001, August 2001, December 2001, March 
2005, November 2006 provided the veteran with an explanation 
of the type of evidence necessary to substantiate his claims, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  The veteran's initial duty-to-assist letter was 
not provided before the adjudication of his claims.  However, 
after he was provided the letters, he was given a full 
opportunity to submit evidence, and his claims were 
subsequently readjudicated.  In addition, the Board notes 
that the veteran's claims arise from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  VA and private medical 
records were obtained and associated with the claims folder.  
The veteran had a hearing before the Board in July 1999.  
Although that Board Member has since retired, the veteran 
declined an opportunity to have another hearing.  The Board 
does not know of any additional relevant evidence that has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.   

I.  Whether A Timely Appeal Was Submitted With Respect To A 
Decision Of
 December 1999 Which Assigned An Initial Rating For A 
Service-Connected Left Knee Disorder.

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  See Roy v. Brown, 5 Vet. App. 554 
(1993).  Appellate review of an RO decision is initiated by 
an NOD and completed by a substantive appeal after a 
statement of the case (SOC) is furnished. 38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.

After an appellant receives the SOC, he or she must file a 
formal appeal within sixty days from the date the SOC is 
mailed or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) 
(where claimant did not perfect appeal by timely filing 
substantive appeal, RO rating decision became final).  By 
regulation, this formal appeal must consist of either a VA 
Form 9, or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  

The formal appeal permits the appellant to present specific 
arguments relating to errors of fact or law made by the RO.  
38 U.S.C.A. § 7105(d)(3); Roy v. Brown, 5 Vet. App. 554, 555 
(1993).  Upon request, the time period for filing a 
substantive appeal may be extended for a reasonable period 
for good cause shown.  38 U.S.C.A. § 7105(d)(3).  A request 
for such an extension should be in writing and must be made 
prior to the expiration of the time limit for filing the 
Substantive Appeal.  38 C.F.R. § 20.303.

Here, a December 1999 decision granted the veteran's claim 
for service connection for a left knee disorder, and assigned 
the initial disability rating.  A letter dated in December 
1999 notified the veteran of the decision, and an enclosure 
sent with that letter advised him of his appellate rights. 
The veteran expressed disagreement with that determination in 
a document received on February 24, 2000.  In response to a 
Board remand, the RO issued a statement of the case which 
addressed the claim on January 9, 2007.   Thus, the issuance 
of the statement of the case in January 2007 marked the 
beginning of the 60 day period in which the veteran was 
required to submit his substantive appeal.  

The veteran did not submit a VA Form 1-9 (Appeal to the Board 
of Veterans' Appeals) within 60 days from the issuance of the 
January 9, 2007 statement of the case.  In fact, he has never 
submitted such a document since that SOC.  He also did not 
request an extension of time for filing that document.  

The Board wrote to the veteran in November 2008 and advised 
him that the timeliness of an appeal would be considered, and 
he was afforded an opportunity to submit evidence and/or 
argument.  No response was received.  

The Board finds that there was no evidence of physical or 
mental impairment due to illness which prevented the veteran 
from complying with the time limit.  The Board further notes 
that the filing of a substantive appeal form is not a 
physically challenging task, and would not be physically 
taxing.  For these reasons, the Board finds that the veteran 
was not prevented from filing his substantive appeal within 
the time limit by either mental or physical disability.  Good 
cause for failing to meet the time limit has not been shown.  
See 38 C.F.R. §§ 3.109, 20.303.  Accordingly, the Board finds 
that the veteran did not submit a timely appeal of the 
decision of December 1999, which assigned the initial rating 
for a left knee disorder.

II.  Entitlement To An Initial Rating Higher Than 20 Percent 
For
 Thoracic Spine Fracture Residuals.

The Board has considered the full history of the veteran's 
service-connected disabilities.  The Board will summarize the 
evidence pertaining to both the cervical spine and the 
thoracic spine together, as many of the items of evidence 
pertain to both disabilities.  The veteran's service medical 
records show that he was seen on a number of occasions for 
complaints of back pain.  A service record dated in October 
1995 noted that the veteran reported that his back pain began 
in March 1994 after a bad parachute landing/fall.  Physical 
examination showed a mild thoracic kyphosis at T7-9.  Mild 
paravertebral muscle spasm was present.  No limited motion 
was seen.  A physical evaluation board determined in February 
1996 that he had upper back pain with degenerative joint 
disease at T7-10, wedging at T7 and T8 and kyphosis.  The 
physical evaluation board recommended a 10 percent disability 
rating.  Separation from service was recommended.  

In May 1996, the veteran filed a claim for disability 
compensation for disabilities including back and neck injury 
residuals.  In a rating decision dated in July 1996, the RO 
granted service connection for degenerative joint disease of 
the cervical spine T7-T8 and kyphosis, rated as 
noncompensably disabling.  The veteran subsequently perfected 
an appeal.  In a rating decision of September 1997, the RO 
granted a 20 percent rating for residuals of compression 
fracture of the thoracic spine, and assigned a noncompensable 
rating for residuals of a cervical spine injury.  In January 
2007, the RO increased the rating for the cervical spine 
disorder to 10 percent disabling effective from January 30, 
2003, as clarified in the SSOC of December 2006.  

The relevant evidence includes the report of a general 
medical examination conducted by the VA in May 1996 which 
reflects that the veteran reported sustaining injuries to his 
back during two separate parachute jumps.  He also reported 
an injury to his neck after a jump in the summer of 1994.  On 
physical examination, the range of motion and flexibility of 
the back and cervical spine were within normal limits.  
However, the veteran did have very mild dorsal kyphosis in 
the region of the T8/9 level.  The pertinent diagnosis was 
history of injuries to the thoracic and cervical spine with 
questionable slight dorsal kyphosis in the mid thoracic 
spine.  Otherwise examination of the cervical spine and 
lumbar spine showed normal flexibility.  An X-ray of the 
thoracic spine was interpreted as showing no fractures, bone 
destructions, or other abnormalities.  An X-ray of the 
cervical spine was described as normal.  

The report of a neurology examination conducted by the VA in 
May 1996 reflects that the examiner concluded that the 
veteran had an impressive history of back, leg, and knee 
injuries, but the nervous system had not been significantly 
damaged.  

A report from a private chiropractor dated in August 1996 
reflects that he concluded that the veteran was suffering 
from a moderate to severe whiplash injury, and a T8 
compression fracture with associated increased kyphosis of 
the thoracic spine.  

The veteran was afforded a VA spine examination in February 
1997.  On examination of the thoracic spine, there were no 
obvious postural abnormalities or fixed deformity.  There was 
no spasm.  The range of motion of the cervical spine and 
thoracic spine were completely within normal limits.  The 
examiner stated that the veteran did not have an obvious 
kyphosis on exam, and there was no objective evidence of pain 
on motion of the thoracic spine.  Upper extremities strength 
was 5/5.  Deep tendon reflexes were normo-reactive.  Gross 
sensation was present.  There were no signs of radiculopathy 
of the upper extremities even though the veteran gave a 
history of having tingling down his left arm.  X-rays did not 
show evidence of degenerative joint disease or disc disease.  
The diagnosis was history of compression fracture of T7-8 
with slight scoliosis but without DJD or DDD.  

The report of another VA examination also conducted in 
February 1997 reflects that the veteran's deep tendon 
reflexes were diminished throughout, but symmetrical.  Motor 
examination showed 5/5 strength in all extremities with no 
change in tone or mass.  Sensory exam was intact to vibration 
throughout.  Pinprick was symmetrical and normal in all 
extremities.  

The veteran testified at a hearing held at the RO in August 
1997.  He reported having continuing pain in his back and 
neck since service.  He also reported having twinges of pain 
in his arms such as when he reaches for something.  He also 
reported that sometimes when he reached over to pick 
something up, his back locked up.  Finally, he described 
having numbness in his extremities, especially the left.  The 
veteran subsequently presented similar testimony at a hearing 
held before a Board Member in July 1999.  He reported having 
"a sore kind of an ache" all the time.  He said that at 
times it felt like somebody was stabbing him.  He reported 
that he could no longer do activities such as mowing his 
mother's lawn.  He also reported that staying in the same 
position for an extended time bothered his back.  Regarding 
the cervical spine, the veteran stated that he thought that 
he had a full range of motion, but that looking back over his 
shoulder bothered his neck.  

The veteran was afforded a QTC examination on behalf of the 
VA in May 2000.  On examination, straight leg raising was to 
90 degrees, and lateral spine bending was to 20 degrees.  
Strength was 5/5.  Reflexes were 1 and symmetric.  Sensory 
exam was intact to pin, position, vibration, and touch.  The 
pertinent diagnoses include back injury with compression 
fracture being treated by orthopedics, and neurologic 
examination showed no focal neurologic deficit.  

The report of a QTC orthopedic examination conducted in May 
2000 reflects that the veteran reported that he worked on 
computers and that prolonged sitting tended to aggravate his 
mid back.  He said that he could no longer jog due to the 
fact that it flared up the back pain.  However, he denied any 
radicular pain in the lower extremities.  On physical 
examination, his cervical spine had a full, painless range of 
motion with no evidence of muscle spasm or tenderness.  
Neurologic examination in the upper extremities showed no 
evidence of motor or sensory deficits.  He appeared to have a 
mild mid thoracic kyphosis deformity and experienced some 
apparent discomfort on palpation about the mid thoracic 
spine.  The lumbar spine and a full range of motion with no 
tenderness or evidence of muscle spasm.  Straight leg raising 
was negative, and reflexes were active and equal.  The 
examiner could not detect any motor or sensory loss in the 
lower extremities.  He had good muscle development in the 
upper and lower extremities.  The examiner reported that x-
rays showed mild anterior wedge deformities.  The impression 
was healed, mid thoracic, compression fractures.  The 
examiner stated that such a compression fracture would be 
expected to heal completely, but this veteran had some 
residual discomfort which may affect an occupation requiring 
prolonged bending, stooping or lifting.  However, it would 
appear that it minimally affected his present occupation.  
The examiner further state that he would not expect it to 
affect him appreciably in usual daily activities excluding 
strenuous sports activities.  

The evidence also includes numerous VA treatment records 
pertaining to complaints of back and neck pain.  For example, 
a VA record dated in February 2000 reflects that examination 
of the low and mid back showed minimal but definite spasms.  
Sensation and motor strength were intact.  The pertinent 
impression was chronic pain syndrome secondary to injury to 
the cervical and thoracic and lumbar spine in a military 
accident.  

A VA record dated in October 2001 reflects a consultation for 
back pain.  He reportedly had constant back pain in the mid 
dorsal area radiating to the lumbar and cervical areas.  He 
reported that he could sometimes move furniture but 
occasionally got spasm which locked him up for 10 to 15 
minutes, and he may have to lie down for relief.  There 
reportedly was no radiation of pain or paresthesias into the 
arms and legs.  It was stated that on examination, he 
transferred easily and walked normally.  Heel and toe walking 
was okay.  Spines showed normal posture and flexing brought 
the fingertips to near the ankles without apparent pain.  No 
muscle spasm or list was evident.  The impression was back 
pain, probably mechanical in origin.  

The veteran was afforded another VA examination in January 
2003.  Examination of the cervical spine showed an absence of 
radiation of pain on movement.  He had paravertebral muscle 
spasm and tenderness in the C-spine.  Flexion was to 65 
degrees, extension was to 40 degrees with pain between 30 to 
40.  There was some stiffness, and he had fatigue and lack of 
endurance in his neck.  There was no ankylosis of the 
cervical spine.  On examination of the thoracic spine, muscle 
spasm was present.  There were no signs of radiculopathy.  
His thoracic spine was stiff.  Flexion was to 75 degrees, and 
extension was to 25 degrees.  No ankylosis was noted.  The 
examiner stated that the veteran's chronic pain syndrome 
allowed him to continue employment and most of his daily 
activities except for prolonged heavy yard work.  The 
examiner characterized the limitation of motion of the 
thoracic and cervical spine and being slight in degree.  It 
was noted that he would be totally incapacitated for 20 
minutes periodically when his back locks up about every two 
weeks.  The veteran did not have weakened movement, but had 
excess fatigability when lifting 25 pounds repetitively.  

The report of an MRI of the veteran's spine from Open MRI of 
Ashville dated in February 2003 reflects that the impression 
was (1) chronic compression fractures with mild loss of 
vertebral height at T7, T8, T9 and T10; and (2) mild 
degenerative disc disease most apparent from T7 to T10 
associated with broad based disc annulus bulges.  

A nerve conduction study report from the Parkton Family 
Medical Center dated in April 2005 reflects that 
electrophysiological testing was interpreted as being 
consistent with nerve root irritation of the C5, C6, and C7 
nerve roots that was radiculopathic in nature.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Under the old regulations, effective prior to September 26, 
2003, and in effect at the time the veteran filed his claim, 
a thoracic spine disability could be rated under Diagnostic 
Code 5291 which provides that a 10 percent rating is 
warranted for limitation of motion of the dorsal spine which 
is moderate or severe in degree.  Alternatively, under 
Diagnostic Code 5288, a 20 percent rating is warranted if 
there is favorable ankylosis of the dorsal spine.  A 30 
percent rating is warranted for unfavorable ankylosis of the 
dorsal spine.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation that is due to pain that is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2004)).  An omission 
was then corrected by reinserting two missing notes.  See 69 
Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and 
subsequent correction were made effective from September 26, 
2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  See Rhodan v. 
West, 12 Vet. App. 55 (1998), appeal dismissed, No. 99-7041 
(Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may not 
apply revised schedular criteria to a claim prior to the 
effective date of the pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decisions.  

As was noted above, the VA issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  The revised criteria contain a Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  However, the veteran is not 
diagnosed with Intervertebral Disc syndrome, and his 
neurological examinations have been generally normal.  
Therefore, the criteria for rating intervertebral disc 
syndrome are not applicable.   

The Board also notes that for spine disorders that are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine.  68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the 
Spine (For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine................100
Unfavorable ankylosis of the entire thoracolumbar 
spine.............50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height................10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.
Note (4): Round each range of motion measurement to the 
nearest five degrees.
Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.
Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

(The above criteria clearly imply that the factors for 
consideration under the holding in DeLuca v. Brown, infra, 
are now contemplated in the rating assigned under the general 
rating formula.)

After reviewing all of the evidence which is of record, the 
Board finds that a higher rating is not warranted under 
either the old or the new rating criteria.  The thoracic 
spine fracture residuals have not resulted in unfavorable 
ankylosis, intervertebral disc syndrome, or limitation of 
motion with forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  In this regard, the Board notes that 
none of the medical evidence which is of record contains a 
diagnosis of ankylosis, either favorable or unfavorable.  In 
addition, testing has repeatedly shown that the motion of the 
thoracolumbar spine exceeds 30 degrees by a wide margin.  For 
example, on VA examination in January 2003, the range of 
flexion was to 75 degrees.  Accordingly, the Board concludes 
that the criteria for a disability rating higher than 20 
percent for thoracic spine fracture residuals are not met.  

III.  Entitlement To A Higher Initial Rating For Cervical 
Spine Injury Residuals, Rated As Noncompensable Prior To 
January 30 2003,
 And Rated As 10 Percent Thereafter.

Under the old regulations, effective prior to September 26, 
2003, a cervical spine disability could be rated under 
Diagnostic Code 5290 which provides that a 10 percent rating 
is warranted for limitation of motion of the cervical spine 
which is slight in degree.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 30 percent rating is 
warranted if the limitation of motion is severe.  A 30 or 40 
percent rating may be assigned under Diagnostic Code 5287 if 
there is favorable or unfavorable ankylosis of the cervical 
spine.  Under 38 C.F.R. § 4.31, however, a zero percent 
rating shall be assigned when the requirements for a 
compensable evaluation are not met.  

After reviewing all of the evidence which is of record and is 
summarized above, the Board finds that a higher rating is not 
warranted under either the old or the new rating criteria.  
During the period prior to January 30, 2003, the cervical 
spine injury residuals did not result in limitation of 
motion.  This is demonstrated by the May 1996 VA examination 
noting normal range of motion in the neck, the VA examination 
in February 1997 noting that range of motion of the cervical 
spine was completely within normal limits, and the QTC 
examination in May 2000 which noted that his cervical spine 
had a full painless range of motion.  During the period from 
January 30, 2003, the cervical spine injury residuals have 
not resulted in limitation of motion which is more than 
slight in degree, or limitation of forward flexion of the 
cervical spine to 30 degrees or less.  On the January 2003 
VA examination, flexion of the cervical spine was to 65 
degrees.  Accordingly, the Board concludes that the criteria 
for a compensable disability rating for the period prior to 
January 30, 2003, or a disability rating higher than 10 
percent for the period from that date for cervical spine 
injury residuals are not met.  


ORDER

1.  The veteran did not submit a timely appeal of the 
decision of which assigned the initial rating for a service-
connected left knee disorder.  The appeal is dismissed.

2.  An initial rating higher than 20 percent for thoracic 
spine fracture residuals is denied.

3.  A higher initial rating for cervical spine injury 
residuals, rated as noncompensable prior to January 30 2003, 
and rated as 10 percent thereafter, is denied.


______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


